January 31, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

   SEAWOLF OILFIELD SERVICES, LTD., AND OLUREMILEKUN OLUTOYIN
                    AMAO OKUNLOLA, Appellants

NO. 14-09-00861-CV                      V.

          ATLAS PETROLEUM EXPLORATION WORLDWIDE, INC., Appellee
                          ____________________

      Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on May 22, 2009. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.